DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on November 3, 2022, in response to PTO Office Action mailed on September 12, 2022. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, no claims have been amended, cancelled, or added. As a result, claims 1-11 and 13-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Arguments
Applicant's arguments filed on November 3, 2022, in response to PTO Office Action mailed on September 12, 2022, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Chen et al. (Publication Number US 2011/0095728 A1).
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to “while a charger is connected, determining a type of the charger,” “while the charger is connected, starting timing,” and “while the charge is disconnected, terminating the timing” without significantly more. The claims recite an abstract idea that could potentially be done as a mental process where a person plugs in a charger and looks at a label to determine charger type, and use a stop watch to measure the time between charger connection and disconnection. This judicial exception is not integrated into a practical application because the limitations utilize generic computer components. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such generic computer components are well-known and conventional in the art.
Claim 2-14 are rejected as they inherit the deficiency that is present in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the charge" on line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner assumes the word –the charger– is used.
Claims 2-14 are rejected as they inherit the deficiency that is present in claim 1.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9-10, 14-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2018/098942 A1 by Huawei Tech Co. LTD [CN] (English translation provided by Information Disclosure Statement on February 16, 2022, henceforth known as Huawei-2018) in view of Chen et al. (Publication Number US 2011/0095728 A1).
As per claim 1, Huawei-2018 discloses “a charging prompting method, comprising: while a charger is connected, determining a type of the charger (‘related device and system for determining a charger, which can determine whether the charger is a standard charger’; Page 7 of 45).”
Huawei-2018 discloses “while the charger is connected, starting timing (and the set duration (for example, for 1 second); Page 13 of 45; FIG. 3).”
Huawei-2018 discloses “while the charger is disconnected, terminating the timing (and the set duration (for example, for 1 second) [Page 13 of 45] where after the set duration the device changes the charging current to a sequence of a set of amplitude levels that do not conform to actual charging [Pages 14 of 45 to 15 of 45; FIG. 3], which can be seen as one form of disconnection).”
Huawei-2018 discloses “updating a cumulative number of times of the charger in the type being connected (‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’; Page 17 of 45).”
Huawei-2018 discloses “and generating a prompt in response to the cumulative number of times of a charger in a non- recommended type being connected reaching a predetermined number of times (and after reaching a certain number of times, Users are reminded to reduce the use of non-standard chargers to ensure the life of chargers and electronic devices’ (Page 17 of 45). Emphasis on ‘certain number of times’ indicating the presence of a threshold amount).”
Though Huawei-2018 discloses recording the number of times an abnormal conditions occurs [‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’; Page 17 of 45], Huawei-2018 does not disclose charging occurring longer than a duration as disclosed in the limitation “comprising: updating the cumulative number of times of the charger in the type being connected in response to duration of the timing being longer than a predetermined duration.”
Chen et al. discloses charging occurring longer than a duration as disclosed in the limitation “comprising: updating the cumulative number of times [disclosed by Huawei-2018 on (Page 17 of 45)] of the charger in the type being connected in response to duration of the timing being longer than a predetermined duration (switching from power enablement to power disablement mode when charge time of the terminal exceeds a predetermined charge time threshold; Paragraph 0047).”
Huawei-2018 and Chen et al. are analogous art in that they in the field of charge management.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Huawei-2018 and Chen et al. in order to optimize operational and down time of chargers, particularly as it relates to wasted energy [Paragraphs 0004-0005].
As per claim 2, Huawei-2018 discloses “the method according to claim 1 (as disclosed by Huawei-2018 and Chen et al. above), wherein the determining a type of the charger, while the charger is connected, comprises: while the charger is connected, obtaining an ID of the charger (‘it should be noted that, for each different type of charger, the output current sequence may correspond to different binary sequences’ (Page 15 of 45). ‘The electronic device stores in advance a binary sequence corresponding to the current sequence that the standard charger should output’ (Page 16 of 45)).”  
Huawei-2018 discloses “and determining the type of the charger based on the ID of the charger (‘it should be noted that, for each different type of charger, the output current sequence may correspond to different binary sequences’ (Page 15 of 45). ‘The electronic device stores in advance a binary sequence corresponding to the current sequence that the standard charger should output’ (Page 16 of 45)).”  
As per claim 3, Huawei-2018 discloses “the method according to claim 2 (as disclosed by Huawei-2018 and Chen et al. above), wherein the determining the type of the charger based on the ID of the charger, comprises: determining a value range in which the ID of the charger falls, based on the ID of the charger (‘it should be noted that, for each different type of charger, the output current sequence may correspond to different binary sequences’ (Page 15 of 45). ‘The electronic device stores in advance a binary sequence corresponding to the current sequence that the standard charger should output’ (Page 16 of 45)).”
Huawei-2018 discloses “and determining the type of the charger based on the value range in which the ID of the charger falls (‘it should be noted that, for each different type of charger, the output current sequence may correspond to different binary sequences’ (Page 15 of 45). ‘The electronic device stores in advance a binary sequence corresponding to the current sequence that the standard charger should output’ (Page 16 of 45).”  
As per claim 9, Huawei-2018 discloses “the method according to claim 1 (as disclosed by Huawei-2018 and Chen et al. above), wherein before the updating a cumulative number of times of the charger in the type being connected, the method further comprises: creating a statistical table for counting the cumulative number of times of each type of charger being connected (‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’ (Page 17 of 45). The presence of the accumulated number of times a non-standard charger is used indicates the presence of a record that can read on the limitation of a ‘statistical table’).”
Huawei-2018 discloses “the updating a cumulative number of times of the charger in the type being connected, comprises: updating the cumulative number of times corresponding to the charger in the type in the statistical table (‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’ (Page 17 of 45). The presence of the accumulated number of times a non-standard charger is used indicates the presence of a record that can read on the limitation of a ‘statistical table’).”  
As per claim 10, Huawei-2018 discloses “the method according to claim 9 (as disclosed by Huawei-2018 and Chen et al. above), wherein the updating the cumulative number of times corresponding to the charger of the type in the statistical table, comprises: adding the cumulative number of times corresponding to the charger in the type in the statistical table by 1 (‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’ (Page 17 of 45). The presence of the accumulated number of times a non-standard charger is used indicates the presence of a record that can read on the limitation of a ‘statistical table’).”  
As per claim 14, Huawei-2018 discloses “the method according to claim 1 (as disclosed by Huawei-2018 and Chen et al. above), wherein the generating a prompt in response to the cumulative number of times of a charger in a non-recommended type being connected reaching a predetermined number of times, comprises: prompting a user to use the charger in the recommended type in response to the cumulative number of times of the charger in the non-recommended type reaching the predetermined number of times (‘and after reaching a certain number of times, Users are reminded to reduce the use of non-standard chargers to ensure the life of chargers and electronic devices’; Page 17 of 45).”
As per claim 15, Huawei-2018 discloses “a mobile terminal, comprising a memory, a processor, and a computer program, wherein the computer program is stored in the memory and is capable of being executed by the processor, the processor is configured to perform operations of: while a charger is connected, determining a type of the charger (‘related device and system for determining a charger, which can determine whether the charger is a standard charger’; Page 7 of 45).”
Huawei-2018 discloses “while the charger is connected, starting timing (and the set duration (for example, for 1 second); Page 13 of 45; FIG. 3).”
Huawei-2018 discloses “while the charger is disconnected, terminating the timing (and the set duration (for example, for 1 second) [Page 13 of 45] where after the set duration the device changes the charging current to a sequence of a set of amplitude levels that do not conform to actual charging [Pages 14 of 45 to 15 of 45; FIG. 3], which can be seen as one form of disconnection).”
Huawei-2018 discloses “updating a cumulative number of times of the charger in the type being connected (‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’; Page 17 of 45).”
Huawei-2018 discloses “and generating a prompt in response to the cumulative number of times of a charger in a non- recommended type reaching a predetermined number of times (and after reaching a certain number of times, Users are reminded to reduce the use of non-standard chargers to ensure the life of chargers and electronic devices’ (Page 17 of 45). Emphasis on ‘certain number of times’ indicating the presence of a threshold amount).”
Though Huawei-2018 discloses recording the number of times an abnormal conditions occurs [‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’; Page 17 of 45], Huawei-2018 does not disclose charging occurring longer than a duration as disclosed in the limitation “comprising: updating the cumulative number of times of the charger in the type being connected in response to duration of the timing being longer than a predetermined duration.”
Chen et al. discloses charging occurring longer than a duration as disclosed in the limitation “comprising: updating the cumulative number of times [disclosed by Huawei-2018 on (Page 17 of 45)] of the charger in the type being connected in response to duration of the timing being longer than a predetermined duration (switching from power enablement to power disablement mode when charge time of the terminal exceeds a predetermined charge time threshold; Paragraph 0047).”
Huawei-2018 and Chen et al. are analogous art in that they in the field of charge management.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Huawei-2018 and Chen et al. in order to optimize operational and down time of chargers, particularly as it relates to wasted energy [Paragraphs 0004-0005].
As per claim 16, Huawei-2018 discloses “the mobile terminal according to claim 15 (as disclosed by Huawei-2018 and Chen et al. above), wherein while determining a type of a charger, while the charger is connected, the processor is further configured to perform operations of: while the charger is connected, obtaining an ID of the charger (‘it should be noted that, for each different type of charger, the output current sequence may correspond to different binary sequences’ (Page 15 of 45). ‘The electronic device stores in advance a binary sequence corresponding to the current sequence that the standard charger should output’ (Page 16 of 45)).”  
Huawei-2018 discloses “and determining the type of the charger based on the ID of the charger (‘it should be noted that, for each different type of charger, the output current sequence may correspond to different binary sequences’ (Page 15 of 45). ‘The electronic device stores in advance a binary sequence corresponding to the current sequence that the standard charger should output’ (Page 16 of 45)).”  
As per claim 17, Huawei-2018 discloses “the mobile terminal according to claim 16 (as disclosed by Huawei-2018 and Chen et al. above), wherein while determining the type of the charger based on the ID of the charger, the processor is further configured to perform operations of: determining a value range in which the ID of the charger falls, based on the ID of the charger (‘it should be noted that, for each different type of charger, the output current sequence may correspond to different binary sequences’ (Page 15 of 45). ‘The electronic device stores in advance a binary sequence corresponding to the current sequence that the standard charger should output’ (Page 16 of 45)).”
Huawei-2018 discloses “and determining the type of the charger based on the value range in which the ID of the charger falls (‘it should be noted that, for each different type of charger, the output current sequence may correspond to different binary sequences’ (Page 15 of 45). ‘The electronic device stores in advance a binary sequence corresponding to the current sequence that the standard charger should output’ (Page 16 of 45).”  
As per claim 19, Huawei-2018 discloses “the mobile terminal according to claim 15 (as disclosed by Huawei-2018 and Chen et al. above), wherein before updating a cumulative number of times of the charger in the type being connected, the processor is further configured to perform operations of: creating a statistical table for counting the cumulative number of times of each type of charger being connected (‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’ (Page 17 of 45). The presence of the accumulated number of times a non-standard charger is used indicates the presence of a record that can read on the limitation of a ‘statistical table’).”
Huawei-2018 discloses “the updating a cumulative number of times of the charger in the type is connected, comprising: updating the cumulative number of times corresponding to the charger in the type in the statistical table (‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’ (Page 17 of 45). The presence of the accumulated number of times a non-standard charger is used indicates the presence of a record that can read on the limitation of a ‘statistical table’).”  
As per claim 20, Huawei-2018 discloses “a non-transitory computer-readable storage medium, storing a computer program, wherein the computer program is executed by a processor to perform operations of: while a charger is connected, determining a type of the charger (‘related device and system for determining a charger, which can determine whether the charger is a standard charger’; Page 7 of 45).”
Huawei-2018 discloses “while the charger is connected, starting timing (and the set duration (for example, for 1 second); Page 13 of 45; FIG. 3).”
Huawei-2018 discloses “while the charger is disconnected, terminating the timing (and the set duration (for example, for 1 second) [Page 13 of 45] where after the set duration the device changes the charging current to a sequence of a set of amplitude levels that do not conform to actual charging [Pages 14 of 45 to 15 of 45; FIG. 3], which can be seen as one form of disconnection).”
Huawei-2018 discloses “updating a cumulative number of times of the charger in the type being connected (‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’; Page 17 of 45).”
Huawei-2018 discloses “and generating a prompt in response to the cumulative number of times of a charger in a non- recommended type reaching a predetermined number of times (and after reaching a certain number of times, Users are reminded to reduce the use of non-standard chargers to ensure the life of chargers and electronic devices’ (Page 17 of 45). Emphasis on ‘certain number of times’ indicating the presence of a threshold amount).”
Though Huawei-2018 discloses recording the number of times an abnormal conditions occurs [‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’; Page 17 of 45], Huawei-2018 does not disclose charging occurring longer than a duration as disclosed in the limitation “comprising: updating the cumulative number of times of the charger in the type being connected in response to duration of the timing being longer than a predetermined duration.”
Chen et al. discloses charging occurring longer than a duration as disclosed in the limitation “comprising: updating the cumulative number of times [disclosed by Huawei-2018 on (Page 17 of 45)] of the charger in the type being connected in response to duration of the timing being longer than a predetermined duration (switching from power enablement to power disablement mode when charge time of the terminal exceeds a predetermined charge time threshold; Paragraph 0047).”
Huawei-2018 and Chen et al. are analogous art in that they in the field of charge management.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Huawei-2018 and Chen et al. in order to optimize operational and down time of chargers, particularly as it relates to wasted energy [Paragraphs 0004-0005].
Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2018/098942 A1 by Huawei Tech Co. LTD [CN] (English translation provided by Information Disclosure Statement on February 16, 2022, henceforth known as Huawei-2018) and Chen et al. (Publication Number US 2011/0095728 A1) in view of Liao (Publication Number US 2017/0117735 A1).
As per claim 4, Huawei-2018 and Chen et al. disclose “the method according to claim 3 (as disclosed by Huawei-2018 and Chen et al. above).”
Huawei-2018 discloses “determining the type of the charger to be a standard charger in response to the ID of the charger being within a value range of an ID of the standard charger (‘it should be noted that, for each different type of charger, the output current sequence may correspond to different binary sequences’ (Page 15 of 45)).”
However, Huawei-2018 and Chen et al. do not disclose wherein the determining the type of the charger based on the value range in which the ID of the charger falls, comprises: determining the type of the charger to be a standard USB port for a PC client in response to the ID of the charger being 0” or “determining the type of the charger to be a non-standard charger in response to the ID of the charger being within a value range of an ID of the non-standard charger, wherein a non- recommended type of charger comprises the standard USB port for the PC client and the non- standard charger.”
Liao discloses “wherein the determining the type of the charger based on the value range in which the ID of the charger falls, comprises: determining the type of the charger to be a standard USB port for a PC client in response to the ID of the charger being 0 (see the level signal that can be used to indicated the type of type charging interface of the charging device; Paragraphs 0024-0030).”
Liao discloses “determining the type of the charger to be a non-standard charger in response to the ID of the charger being within a value range of an ID of the non-standard charger, wherein a non- recommended type of charger comprises the standard USB port for the PC client and the non- standard charger (if the charging interface of the charging device is not the USB_SDP type charging interface; Paragraph 0030).”
Huawei-2018 and Liao are analogous art in that they in the field of determining the type of a charging device.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Huawei-2018 and Chen et al. with elements of Liao to optimize the initiation of the handshake negotiation with regard to quick charging [Paragraphs 0006-0007]. 
As per claim 5, Liao discloses “the method according to claim 4 (as disclosed by Huawei-2018, Chen et al., and Liao above), wherein the determining the type of the charger based on the value range in which the ID of the charger falls, comprises: determining the type of the charger to be a VOOC flash charger in response to the ID of the charger being within a value range of an ID of the VOOC flash charger (see quick charging mode in accordance with the handshake response signal; Paragraph 0024).”  
As per claim 6, Huawei-2018 discloses “the method according to claim 5 (as disclosed by Huawei-2018, Chen et al., and Liao above), comprising: prompting a user to use the VOOC flash charger in response to a cumulative number of times of a non-VOOC flash charger (Liao discloses such a charger type in terms of quick charging mode in [Paragraph 0024]) being connected reaching a predetermined number of times (‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’; Page 17 of 45).”  
Claims 7-8, 11, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2018/098942 A1 by Huawei Tech Co. LTD [CN] (English translation provided by Information Disclosure Statement on February 16, 2022, henceforth known as Huawei-2018) and Chen et al. (Publication Number US 2011/0095728 A1) in view of DeMuro (Patent Number US 5,506,490).
As per claim 7, Huawei-2018 and Chen et al. disclose “the method according to claim 2 (as disclosed by Huawei-2018 and Chen et al. above).” However, Huawei-2018 and Chen et al. do not disclose “applied in a mobile terminal, wherein the mobile terminal comprises a dividing resistor and an analog-to-digital converter, the charger comprises a resistor corresponding to the ID of the charger,” “an end of the dividing resistor is connected to a reference voltage, and while the mobile terminal is connected to the charger, the other end of the dividing resistor is electrically connected to an input end of the analog-to-digital converter and to an end of the resistor corresponding to the ID of the charger, and the other end of the resistor corresponding to the ID of the charger is connected to the ground,” or “and the obtaining an ID of the charger, while the charger is connected, comprises: while the mobile terminal is connected to the charger, obtaining a resistance value of the resistor corresponding to the ID of the charger based on the reference voltage, a voltage output from an output end of the analog-to-digital converter and the resistance value of the dividing resistor, wherein the resistance value of the resistor corresponding to the ID of the charger is equal to the ID of the charger.”
DeMuro discloses “applied in a mobile terminal (portable device 10; FIG. 1; Column 2, lines 16-17), wherein the mobile terminal comprises a dividing resistor (resistor Rp 32; FIG. 1) and an analog-to-digital converter (A/D converter 21; FIG. 1), the charger comprises a resistor corresponding to the ID of the charger (resistor Rc within the external power adapter 12; FIG. 1).”
DeMuro discloses “an end of the dividing resistor is connected to a reference voltage (+V to Rp 32 within portable device 10; FIG. 1), and while the mobile terminal is connected to the charger (external power adapter 12; FIG. 1), the other end of the dividing resistor is electrically connected to an input end of the analog-to-digital converter and to an end of the resistor corresponding to the ID of the charger (Rp 32 is connected to A/D converter 21 and the Rc 34; FIG. 1), and the other end of the resistor corresponding to the ID of the charger is connected to the ground (Rc 34 connected to ground within the external power adapter 12; FIG. 1).”
DeMuro discloses “and the obtaining an ID of the charger, while the charger is connected, comprises: while the mobile terminal is connected to the charger, obtaining a resistance value of the resistor corresponding to the ID of the charger based on the reference voltage, a voltage output from an output end of the analog-to-digital converter and the resistance value of the dividing resistor, wherein the resistance value of the resistor corresponding to the ID of the charger is equal to the ID of the charger (see relationship between A/D circuit 21 and resistor 32 and 34 as it pertains to detecting presence of resistor 34 (Column 3, lines 21-35). See also [Column 3, lines 11-67 and Column 4, lines 1-15]).”
Huawei-2018 and DeMuro are analogous art in that they in the field of determining the type of a charging device.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Huawei-2018 and Chen et al. with elements of DeMuro for greater system flexibility and improved performance with all types of external power supplies [Column 1, lines 35-41]. 
As per claim 8, DeMuro discloses “the method according to claim 7 (as disclosed by Huawei-2018, Chen et al., and DeMuro above), wherein an equation for obtaining a resistance value of the resistor corresponding to the ID of the charger based on the reference voltage, a voltage output from an output end of the analog-to-digital converter and the resistance value of the dividing resistor, is shown as follows:[AltContent: rect] 
    PNG
    media_image1.png
    73
    359
    media_image1.png
    Greyscale
 wherein the Rcharger_id represents the resistance value of the resistor corresponding to the ID of the charger; the Rpull_up represents the resistance value of the dividing resistor; the Uadc, represents the voltage output from the output end of the analog-to-digital converter; and the Uref represents the reference voltage (see relationship between A/D circuit 21 and resistor 32 and 34 as it pertains to detecting presence of resistor 34 (Column 3, lines 21-35). See also [Tables 1 and 2] and [Column 3, lines 11-67 and Column 4, lines 1-15]).”  
As per claim 11, Huawei-2018 and Chen et al. disclose “the method according to claim 9 (as disclosed by Huawei-2018 and Chen et al. above).” However, Huawei-2018 and Chen et al. do not disclose “wherein the statistical table is a one-dimensional array or a two-dimensional table” or “and when the statistical table is the two-dimensional table, a tuple of the two-dimensional table is the cumulative number of times of the charger in each of the different types, and attribute of the two-dimensional table is the type of the charger.”  
DeMuro discloses “wherein the statistical table is a one-dimensional array or a two-dimensional table (Tables 1 and 2).”
DeMuro discloses “and when the statistical table is the two-dimensional table, a tuple of the two-dimensional table is the cumulative number of times of the charger in each of the different types (Huawei-2018 discloses  the cumulative number of times as ‘the abnormal charging behavior may also be recorded in the electronic device so as to accumulate the number of times the user uses the non-standard charger’ in [Page 17 of 45]), and attribute of the two-dimensional table is the type of the charger (Tables 1 and 2).”  
Huawei-2018 and DeMuro are analogous art in that they in the field of determining the type of a charging device.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Huawei-2018 and Chen et al. with elements of DeMuro for greater system flexibility and improved performance with all types of external power supplies [Column 1, lines 35-41]. 
As per claim 18, Huawei-2018 and Chen et al. disclose “the mobile terminal according to claim 16 (as disclosed by Huawei-2018 and Chen et al. above).”
However, Huawei-2018 and Chen et al. do not disclose “wherein the mobile terminal comprises a dividing resistor and an analog-to-digital converter, the charger comprises a resistor corresponding to the ID of the charger,” “an end of the dividing resistor is connected to a reference voltage, and while the mobile terminal is connected to the charger, the other end of the dividing resistor is electrically connected to an input end of the analog-to-digital converter and to an end of the resistor corresponding to the ID of the charger, and the other end of the resistor corresponding to the ID of the charger is connected to the ground,” or “and the obtaining an ID of the charger, while the charger is connected, comprises: while the mobile terminal is connected to the charger, obtaining a resistance value of the resistor corresponding to the ID of the charger based on the reference voltage, a voltage output from an output end of the analog-to-digital converter and the resistance value of the dividing resistor, wherein the resistance value of the resistor corresponding to the ID of the charger is equal to the ID of the charger.”
DeMuro discloses “wherein the mobile terminal (portable device 10; FIG. 1; Column 2, lines 16-17) comprises a dividing resistor (resistor Rp 32; FIG. 1) and an analog-to-digital converter (A/D converter 21; FIG. 1), the charger comprises a resistor corresponding to the ID of the charger (resistor Rc within the external power adapter 12; FIG. 1).”
DeMuro discloses “an end of the dividing resistor is connected to a reference voltage (+V to Rp 32 within portable device 10; FIG. 1), and while the mobile terminal is connected to the charger (external power adapter 12; FIG. 1), the other end of the dividing resistor is electrically connected to an input end of the analog-to-digital converter and to an end of the resistor corresponding to the ID of the charger (Rp 32 is connected to A/D converter 21 and the Rc 34; FIG. 1), and the other end of the resistor corresponding to the ID of the charger is connected to the ground (Rc 34 connected to ground within the external power adapter 12; FIG. 1).”
DeMuro discloses “and the obtaining an ID of the charger, while the charger is connected, comprises: while the mobile terminal is connected to the charger, obtaining a resistance value of the resistor corresponding to the ID of the charger based on the reference voltage, a voltage output from an output end of the analog-to-digital converter and the resistance value of the dividing resistor, wherein the resistance value of the resistor corresponding to the ID of the charger is equal to the ID of the charger (see relationship between A/D circuit 21 and resistor 32 and 34 as it pertains to detecting presence of resistor 34 (Column 3, lines 21-35). See also [Column 3, lines 11-67 and Column 4, lines 1-15]).”
Huawei-2018 and DeMuro are analogous art in that they in the field of determining the type of a charging device.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Huawei-2018 and Chen et al. with elements of DeMuro for greater system flexibility and improved performance with all types of external power supplies [Column 1, lines 35-41]. 
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2018/098942 A1 by Huawei Tech Co. LTD [CN] (English translation provided by Information Disclosure Statement on February 16, 2022, henceforth known as Huawei-2018) and Chen et al. (Publication Number US 2011/0095728 A1) in view of Nelogal et al. (Publication Number US 2017/0132169 A1).
As per claim 13, Huawei-2018 and Chen et al. disclose “the method according to claim 1 (as disclosed by Huawei-2018 and Chen et al. above).” However, Huawei-2018 and Chen et al. do not disclose “wherein after the generating a prompt in response to the cumulative number of times of a charger in a non-recommended type being connected reaching a predetermined number of times, the method further comprises: clearing the cumulative number of times of all types of chargers” or “or clearing the cumulative number of times of the charger in the non-recommended type being connected.”
Nelogal et al. discloses wherein after the generating a prompt in response to the cumulative number of times of a charger in a non-recommended type being connected reaching a predetermined number of times, the method further comprises: clearing the cumulative number of times of all types of chargers (clearing all settings related to parameter monitoring and reporting criteria; Paragraph 0048).”
Nelogal et al. discloses “or clearing the cumulative number of times of the charger in the non-recommended type being connected (clearing all settings related to parameter monitoring and reporting criteria; Paragraph 0048).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Huawei-2018 and Chen et al. with elements of Nelogal et al. as Nelogal et al. notes the presence of priority (emphasis) particularly relative reporting priority with/against other parameters being monitored [Paragraph 0048]. 

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to charging comparison to a duration:
U.S. PATENT NUMBERS:
2009/0001938 A1 – [Paragraph 0052]
2009/0243552 A1 – [Paragraph 0031]
2015/0280459 A1 – [Paragraph 0052]
CONCLUDING REMARKS
Conclusions


The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        November 16, 2022


/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181